Citation Nr: 9921738	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from November 1987 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1997.  In March 1999, the veteran informed the 
Department of Veterans Affairs (VA) that he wished to have 
his designated representative, (a lawyer who had moved from 
the area) removed from his case.  He stated that The American 
Legion would now represent him.  In response, the RO sent him 
a VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, and informed him that he must 
complete and return the form if he wished to be represented 
by a service organization.  He did not respond, and the case 
was forwarded to the Board.  In June 1999, the Board sent the 
veteran a letter, to provide him with another opportunity to 
appoint a representative.  In addition to a copy of the VA 
Form 21-22, and information regarding the procedure for 
appointing a representative, he was provided notice that if 
he did not respond in 30 days, the Board would proceed with 
review of the appeal, and the veteran would be without 
representation.  The veteran did not respond, and, 
accordingly, the case was referred for appellate 
consideration.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by the RO in May 1995.  

2.  Evidence received since the May 1995 determination 
includes specific contentions regarding the veteran's 
inservice manifestations, competent evidence which was not of 
record at the time of the previous determination, and which 
bears substantially and directly on the matter in question.  

3.  There is no competent evidence of a nexus between claimed 
inservice symptoms and a currently diagnosed psychiatric 
disorder. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder is reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence

Entitlement to service connection for a psychiatric disorder, 
diagnosed as major depression with dysthymic disorder, was 
denied by rating action of the agency of original 
jurisdiction dated in December 1993.  In May 1995, the RO 
denied service connection for an acquired psychiatric 
disorder, diagnosed as schizoaffective disorder with 
paranoia.  The veteran did not appeal either of those 
decisions, and, accordingly, the decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1998).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  

Subsequent to the RO's denial of the veteran's request to 
reopen the claim, the United States Court of Veterans Appeals 
(Court) issued a decision that altered the standard used to 
determine whether evidence is "new and material."  
Specifically, requirement of a reasonable possibility that 
the new evidence would result in a change in outcome, as set 
forth in Colvin v. Derwinski, 1 Vet.App. 171 (1991), was 
found to be more stringent than, as well as inconsistent 
with, the pertinent regulation.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  According to Hodge, "new and material 
evidence" is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of a 
claim.  38 C.F.R. § 3.156(a) (1998); Hodge.  Accordingly, the 
veteran's claim must be considered pursuant to the Hodge 
standard.  See Karnas v. Derwinski, 1 Vet.App. 308 (1991). 

In considering whether there is "new and material 
evidence," all evidence submitted since the last time that 
the claim was finally disallowed on any basis must be 
considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  Although 
the veteran's claim was initially denied in December 1993, 
the May 1995 decision is the last final decision.  Evidence 
of record at the time of the May 1995 decision included 
service medical records, which were devoid of any mention of 
psychiatric complaints or abnormal findings in service, his 
statement that he believed that his psychiatric disorder was 
directly related to service, with no further elaboration, and 
VA medical records dated from May 1993 to March 1995, with 
histories relating the onset of symptomatology to March 1993, 
when he separated from his wife.  Based on this evidence, the 
RO denied the claim, on the basis that an acquired 
psychiatric disorder was not shown in service, nor was a 
psychosis shown within a year thereafter.  

Evidence received since the May 1995 rating decision includes 
the veteran's testimony at a hearing before a hearing officer 
in June 1998, to the effect that he had been physically and 
mentally abused in service, and that he had been referred to 
a doctor on one occasion in service by his platoon sergeant 
because he had cried when he failed inspection.  In addition, 
he submitted service administrative records, which showed 
promotion delays on several occasions, due to factors such as 
lack of confidence and lack of maturity.  This new evidence 
of inservice events is so significant that it must be 
considered in connection with the evidence previously of 
record.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and VA must review 
the claim in light of all the evidence, new and old, to 
determine whether a well-grounded claim has been submitted, 
and, if so, decide the issue on the merits.  Elkins v. West, 
12 Vet.App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  

Despite the RO's limitation of the basis of its denial of the 
veteran's claim to a lack of new and material evidence, we do 
not believe the veteran will be prejudiced by our deciding 
the case on the merits at this time.  He has been given 
adequate notice of the need to submit evidence, and, indeed, 
he has submitted numerous items of evidence; he has appeared 
at a hearing; and his testimony at the hearing was primarily 
focused on the underlying issue of service connection for a 
psychiatric disorder.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).

B.  Whether the Claim is Well Grounded 

As indicated above, the next matter for consideration is 
whether the veteran has met his initial obligation of 
submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Elkins; Winters; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen, at 137; Heuer v. Brown, 7 
Vet.App. 379 (1995).  However, where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

As to the first element, competent evidence of current 
disability, VA and private medical records dated from July 
1993 to May 1997 show the veteran's mental health treatment 
for diagnoses including major depression with psychotic 
features, dysthymia, alcohol dependence, schizoaffective 
disorder, and/or schizoaffective disorder with paranoia.  
Thus, current disability is shown.

As to service incurrence, the second element, service medical 
records, are devoid of any mention of psychiatric complaints 
or abnormal findings in service.  However, the veteran 
testified at a hearing in June 1998 that he was "physically 
and mentally abused" by his fellow soldiers as well as his 
sergeants.  At one point, in about 1988, he was referred to a 
doctor by his platoon sergeant because he had cried when he 
failed inspection.  He explained to the doctor that he was 
depressed due to being away from home from his family for the 
first time, and that he had had a hard time adjusting to the 
Marines.  He stated that the doctor told him he would not 
write anything down in the record, to avoid the presence of 
such information in the veteran's permanent record.  

The veteran submitted service administrative records showing 
three occasions on which he was determined to be eligible but 
not recommended for promotion to Corporal, in August 1989 due 
to a lack of initiative and maturity, in September 1989, due 
to a need to build confidence and leadership, and for the 
months of August to October 1990 due to unsatisfactory 
performance.  In addition, he was counseled in March 1990 for 
failure to properly maintain his checking account.  

Since the second element of a well-grounded claim, service 
incurrence, may be satisfied by lay evidence of symptoms, to 
the extent such symptoms are observable, this evidence 
satisfies the first element.  Although he is not competent to 
diagnose a psychiatric disorder, he is competent to relay the 
symptoms, and for the purpose of determining whether the 
claim is well-grounded, his statements are considered 
credible.  Cohen.  

Regarding the third element, while the veteran is competent 
to provide testimony regarding an "observable condition," a 
nexus between symptoms noted in service and a current 
psychiatric disability requires medical expertise; 
consequently, lay evidence is not sufficient.  See Falzone v. 
Brown, 8 Vet.App. 398 (1995). 
VA medical records.  VA medical records, dated from May 1993 
to October 1995, include records of hospitalizations in July 
1993, and from December 1993 to January 1994; outpatient 
treatment records dated from May to August 1993, and from 
January 1994 to September 1995; and the reports of VA 
examinations conducted in August 1993 and October 1995.  When 
initially seen, it was noted that in March 1993, the veteran 
had separated from his wife, moved in with his parents, and 
lost or quit his job.  Although this was the first time he 
had sought psychiatric treatment, he reported a history of 
rage reactions and a drinking history since 1988.  

According to the VA examination of August 1993, the veteran 
stated that the stress of his recent separation and divorce 
had been extremely debilitating, to the extent he had been 
unable to work since March 1993.  He stated that he had had 
problems in the military primarily related to his heavy 
drinking at that time.  In addition, he gave a history of 
periods in the past during which he spent money erratically, 
and was unable to handle his finances.  The diagnosis was 
history of major depression with psychotic features, 
dysthymia, and alcohol abuse in remission.  The Axis IV 
psychosocial stressors were reported to be his recent 
divorce, financial problems, and unemployment.  

Records subsequent to this examination reported diagnoses 
including recurrent depression, alcohol dependence, major 
depression, schizoaffective disorder, and/or schizoaffective 
disorder with paranoia. In March 1994, mental health clinic 
records note that his psychiatric illness began in March 
1993, after his separation from his wife.  He also reported 
that he had been deployed in the Mediterranean during Desert 
Storm, and he had experienced "much anxiety in readiness."  

During the VA examination in October 1995 the veteran 
reported that prior to jointing the miliary, he had gone to 
college for one year, but had quit because he was not making 
the grades.  Prior to that he had worked at part-time jobs, 
but had never had a steady job.  He began having what he 
called "anxiety attacks," and decided to joint the Marines.  
He stated that during service, he had difficulties trying to 
comprehend his job, and had a hard time concentrating.  After 
service, he got married, and started working as  a security 
guard, moving from company to company.  He stated that he was 
drinking heavily at that time.  He was divorced in August 
1993, and had moved in with his parents, and was back at work 
as a security guard.  He stated that he started having 
problems with anxiety attacks before he went into service and 
after.  The examiner noted manifestations including 
hallucinations, paranoid feelings, a blunted affect.  It was 
concluded that he had apparently for many years been showing 
symptoms of schizophrenic-like behavior.  Although he had 
previously been given diagnoses of depression and anxiety, 
recently the diagnosis had been changed to a psychotic-like 
condition.  "From his statements today it appears that we 
are dealing here with a schizophrenic condition that probably 
has been existing prior to going into the military service."  
The diagnosis was schizophrenia, chronic, with paranoid and 
depressive features, and alcohol dependence, in remission for 
two years.  

Also of record are outpatient records from the Suncoast 
Center for Community Mental Health, dated from January 1994 
to February 1997.  In August 1995, it was noted that he had 
graduated from high school, attended college for one year, 
then dropped out after he began to fail.  He then went into 
military service, but "he never was really comfortable."  
Subsequent to service, the longest period of time he had been 
able to hold a job was ten months.  The diagnoses were major 
depression, largely in remission, possible schizoaffective 
disorder, and history of alcohol dependence.  

Thus, the medical evidence of record does not provide a nexus 
between inservice symptoms and current disability.  Indeed, 
the majority of the records date the onset to about March 
1993, when the veteran separated from his wife.  Other 
records indicate a history of symptoms dating prior to his 
entrance into service.  However, the October 1995 report 
concluding, based on these symptoms, that the veteran 
"probably" had a schizophrenic condition prior to service 
is not "clear and unmistakable" evidence of preexistence, 
such as to rebut the presumption of soundness on entry.  
38 U.S.C.A. §§ 1111 (West 1991).  Most importantly, however, 
none of the medical evidence attributes the onset of the 
veteran's current acquired psychiatric disability to service.  

In particular, although he stated, on the August 1993 VA 
examination, that he had had "problems" in the military, he 
related them primarily to his heavy drinking at that time, 
and the Axis IV, psychosocial stressors were reported to be 
his recent divorce, financial problems, and unemployment.  
Similarly, his history of periods in the past during which he 
spent money erratically, and was unable to handle his 
finances, did not lead the examiner to ascribe the onset of 
his psychiatric disorder to service.  Although there is 
documentation that the veteran did in fact have problems 
managing his finances in service, the element of a nexus to 
service is still missing.  Mental health clinic records dated 
in March 1994, reported his history of deployment in the 
Mediterranean during Desert Storm, and his experiencing 
"much anxiety in readiness," and it was concluded that his 
psychiatric illness began in March 1993, after his separation 
from his wife.  

Consequently, in the absence of competent evidence linking a 
current disability to service, the claim is not well-
grounded.  Cohen, Caluza, supra.  Accordingly, there is no 
duty to assist the appellant in any further development of 
his claim, including affording an examination.   Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Further, the Board finds that the 
information provided in the statement of the case and other 
correspondence from the RO has been sufficient to inform the 
veteran of the elements necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Moreover, there is no potentially relevant evidence which has 
been identified that is not of record.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 

